Case: 4:17-cv-02482-SRC Doc. #: 139 Filed: 02/11/21 Page: 1 of 2 PageID #: 1532




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DREW E. BURBRIDGE,                            )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )      Cause No.: 4:17-CV-02482-SRC
                                              )
BRIAN ROSSOMANNO, et al.,                     )
                                              )
                       Defendants.            )

                                    SUGGESTION OF DEATH

       COMES NOW Counsel for Plaintiff Drew Burbridge, and pursuant to Federal Rule of

Civil Procedure 25(a)(1), provides notice of the following:

       1.      On information and belief Plaintiff Drew Burbridge died on January 31, 2021.

       2.      On information and belief, Plaintiff’s claims are not extinguished because of his

death and the Court may order substitution of the proper party pursuant to F.R.C.P. 25.

       3.      Counsel is still in the process of establishing who that proper successor party

should be.

       4.      Pursuant to F.R.C.P. 25, a motion for substitution will be made within 90-days of

this service of statement noting death (or no later than Wednesday May 12, 2021).

       5.      Counsel notes that this matter is currently before the United States Court of

Appeals for the 8th Circuit for an interlocutory appeal in a cause titled Drew Burbridge v. Marcus

Biggins, et al., Appeal No. 20-1029.

       6.      Pursuant to Federal Rule of Appellate Procedure 43(a)(1), “[i]f a party dies after a

notice of appeal has been filed or while a proceeding is pending in the court of appeals, the

decedent's personal representative may be substituted as a party on motion filed with the circuit


                                           Page 1 of 2
Case: 4:17-cv-02482-SRC Doc. #: 139 Filed: 02/11/21 Page: 2 of 2 PageID #: 1533




clerk by the representative or by any party. A party's motion must be served on the representative

in accordance with Rule 25. If the decedent has no representative, any party may suggest the

death on the record, and the court of appeals may then direct appropriate proceedings.”

       7.      A suggestions of death has been concurrently filed with the 8th Circuit Court of

Appeals pursuant to F.R.A.P. 43(a)(1).

       8.      Once the decedent’s successor or representative is determined by counsel, a

motion to substitute parties will be made pursuant to Rule 25..


       WHEREFORE, counsel provides this suggestion of death and gives notice that a motion

to substitute parties will be made on or before May 12, 2021.

                                                      Respectfully submitted,

                                                      NEWTON BARTH, L.L.P




                                              By:
                                                      Talmage E. Newton IV, MO56647
                                                      talmage@newtonbarth.com
                                                      555 Washington Ave., Ste. 420
                                                      St. Louis, Missouri 63101
                                                      (314) 272-4490 – Office

                                                      Attorney for Defendant


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was electronically served

on all parties of record via the court’s e-filing System on this 11th day of February, 2021.


                                                      /s/ Talmage E. Newton IV



                                            Page 2 of 2
